Exhibit 10.1

SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is dated as of July 28,
2009, between PhytoMedical Technologies, Inc., a Nevada corporation (the
“Company”), and each security holder identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with each Purchaser, and each
Purchaser, severally and not jointly, desires to exchange with the Company,
securities of the Company as more fully described in this Agreement.

 

WHEREAS, pursuant to the terms of the Subscription Agreements dated as of
September 11, 2007 between the Company and each of the Purchasers (the
“Subscription Agreements”), the Purchasers purchased from the Company an
aggregate of 10,897,081 units, each consisting of one (1) share of the Company’s
common stock $0.0001 par value (“Common Stock”) and one (1) Class A Warrant
(collectively, the “Class A Warrants”).

 

WHEREAS, each Class A Warrant entitles the holder thereof to purchase one share
of Common Stock at an exercise price of $0.40 per share (the “Exercise Price”)
through September 10, 2010.

 

WHEREAS, the Class A Warrants provide for a reduction in the Exercise Price of
the Class A Warrant if the Company or any Subsidiary thereof, as applicable, at
any time while this Warrant is outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalents entitling any Person
to acquire shares of Common Stock, at an effective price per share less than the
then Exercise Price.

 

WHEREAS, currently hold all of the issued and outstanding Class A Warrants.

 

WHEREAS, each of the Purchasers and Company believe that it is in their
respective best interest to provide for the exchange and cancellation of the
Class A Warrants in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:

 

 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

   

“Closing” means the closing of the exchange of the Securities pursuant to
Section 2.1.

--------------------------------------------------------------------------------



 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to deliver the Class A
Warrants to be exchanged and (ii) the Company’s obligations to deliver the
Exchange Shares have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock.

     

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company, taken as a whole but excluding the
effect of the economy in general on the Company’s business, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document.

 

 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act and any other transaction designed to hedge the risk of
ownership of the Common Stock, however structured. 

 

“To the knowledge of the Company” means the actual knowledge of the management
of the Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

 “Trading Market” means the following markets or exchanges on which the Common

--------------------------------------------------------------------------------



Stock is listed or quoted for trading on the date in question: the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement and all schedules and exhibits
hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

                        “Transfer Agent” means Holladay Stock Transfer, Inc.,
located at 2939 North 67th Place, Suite C, Scottsdale, AZ  85251, and any
successor transfer agent of the Company.

 

ARTICLE I

PURCHASE AND SALE

 

2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Purchasers agree,
severally and not jointly, to exchange all of their respective Class A Warrants
for an aggregate for the Exchange Shares, on the basis of one (1) Exchange Share
for every ten (10) Class A Warrants. Each Purchaser shall deliver to the Company
their Class A Warrants and the Company shall deliver to each Purchaser their
respective shares of Common Stock as determined pursuant to Section 2.2(a) and
the other items set forth in Section 2.2 issuable at the Closing.  Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of Sierchio & Company, LLP. 430 Park Avenue or such
other location as the parties shall mutually agree. Anything herein to the
contrary notwithstanding, no fractional shares shall be issued in exchange for
the Class A Warrants. 

 

          2.2          Deliveries.

 

(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

          (i)         this Agreement duly executed by the Company;

 

          (ii)        a certificate evidencing the requisite Exchange Shares to
be   registered in the name of such Purchaser as set forth opposite such
Purchaser’s name on Exhibit A hereto; and

 

           (iii)       an officer’s certificate from the Chief Executive
Officer, dated as of the Closing Date, certifying and setting forth (A) the
names, signatures and positions of the Persons authorized to execute this
Agreement and any other Transaction Documents to which the Company is a party,
(B) a copy of the resolutions of the Company authorizing the execution, delivery
and performance of this Agreement, and (C) certifying that the representations
and warranties of the Company are true and correct as of the Closing Date and
that the Company has satisfied all of the conditions to the Closing.

 

(b)           On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

                                         (i)     this Agreement duly executed by
such Purchaser; and

 

--------------------------------------------------------------------------------



(ii)      such Purchaser’s Class A Warrant, properly endorsed such that the
Warrants may be cancelled by the Company.

 

         

2.3     Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)             the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein;

 

(ii)            all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)           the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

Anything herein to the contrary notwithstanding, the Company shall have no
obligations whatsoever hereunder unless all of the issued and outstanding Class
A Warrants are tendered in exchange for the Exchange Shares in accordance with
this Agreement.

 

(b)           The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met: 

 

(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;

 

(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement; and

 

(iv)           from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing).

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company.  Except as set
forth in the disclosure schedules, if any, attached to this Agreement or the SEC
Reports (collectively, “Disclosure Schedules”), which Disclosure Schedules shall
be deemed a part hereof and shall qualify any representation or otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to each Purchaser:

 

(a)           Organization and Qualification.  The Company is an entity duly

--------------------------------------------------------------------------------



incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  

 

(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

  

(c)           Issuance of the Securities.  The Exchange Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Exchange Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  

 

(d)           Capitalization.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act, and the issuance of
shares in connection with the Transaction Documents No Person (other than the
Purchasers) has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  

 

(e)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the

--------------------------------------------------------------------------------



Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

(f)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except for the issuance of the
Securities contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.

 

3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate or
similar action on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)           Own Account.  Such Purchaser understands that the Exchange Shares
are “restricted securities” and have not been registered under the Securities
Act or any applicable

--------------------------------------------------------------------------------



state securities law and is acquiring the Exchange Shares as principal for its
own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Exchange Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Exchange
Shares (this representation and warranty not limiting such Purchaser’s right to
sell the Exchange Shares pursuant in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  Such Purchaser is acquiring the Exchange Shares hereunder
in the ordinary course of its business.

 

 (c)           Purchaser Status.  At the time such Purchaser was offered the
Exchange Shares, it was, and as of the date hereof it is, either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act.

 

(d)           Experience of Such Purchaser. Each Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective exchange of the Class A Warrants for the
Exchange Shares, and has so evaluated the merits and risks of such
transaction.  Such Purchaser is able to bear the economic risk of an acquisition
of the Exchange Shares and, at the present time, is able to afford a complete
loss of such investment.

 

(e)           General Solicitation.  Such Purchaser is not purchasing the
Exchange Shares as a result of any advertisement, article, notice or other
communication regarding the Exchange Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

(f)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof. Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction. 

 

(g)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Purchaser to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents.  The Company shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in

--------------------------------------------------------------------------------



this Section that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

(h)           Access to Information.  Such Purchaser acknowledges that it has
been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Exchange Shares and
the merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, and management sufficient to enable it to evaluate its investment;
and (iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the Company's representations and warranties contained in the
Transaction Documents.

 

(i)      Title.    Each Purchaser owns, of record and beneficially, the number
of Class A Warrants set forth opposite such Purchaser’s name on Exhibit A
hereto, free and clear of all Liens.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.

 

(a)           The Exchange Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of Exchange
Shares other than pursuant to an effective registration statement or Rule 144,
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Exchange Shares under the Securities Act.  

 

(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Exchange Shares in the following
form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION

--------------------------------------------------------------------------------



WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

            4.2           Furnishing of Information; Exchange Act Filings. For a
period of 12 months from the Closing Date, to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.    Or, during such 12 month period, if the Company is not required
to file reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144 such
information as is required for the Purchasers to sell the Exchange Shares under
Rule 144, to the extent that resale of the Exchange Shares under such Rule is
otherwise available.  

 

4.3           Securities Laws Disclosure; Publicity.  The Company shall, no
later than 5:30 p.m. (New York City time) on the second Trading Day immediately
following the Closing Date, issue a Current Report on Form 8-K, disclosing the
material terms of the Transaction Documents.  

  

4.4           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

  

4.5         Blue Sky Filings.  The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, exchange with the Purchasers at the Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser

 

4.6      Release of Claims. Each Purchaser hereby fully and finally releases and
discharges each of the Company Released Parties (as defined below) from any and
all actions, causes of action, accounts, agreements, bonds, bills, covenants,
contracts, controversies, claims, damages, demands, debts, dues, extents,
executions, judgments, liabilities, obligations, promises, predicate acts,
reckonings, specialties, suits, sums of money, trespasses and variances
whatsoever, whether known or unknown, whether absolute, matured, contingent or
otherwise, in law or equity (collectively, “Claims”), that Purchaser ever had or
now has against any of the Company  Released Parties, for, upon, or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
day of the date of this Agreement arising out of or based upon the Class A
Warrant or the Subscription Agreement (the “Release”). Purchaser further agrees
that it will not file or permit to be filed on its behalf any such Claim. This
Release is for any and all relief, no matter how denominated, including, without
limitation, injunctive relief, compensatory damages, and punitive damages. For
purposes of this Release, “Company Released Parties” means the Company and each
of its Affiliates and their present and former directors, officers, managers,
control persons, stockholders, beneficiaries, members, employees,
representatives and agents (as applicable), and any successors and assigns
thereof.

 

            4.7       Corporate Actions. Each Purchaser acknowledges and agrees
that anything herein to the contrary notwithstanding, that following the Closing
Date Company may engage in one or more financings, complete such capital
restructuring (including, but not limited to share consolidations), and engage
in existing and new business ventures, all on terms and conditions which the
Company in its sole discretion deem acceptable or advisable, the effect of some
or all of which will be a dilution of such Purchaser’s equity ownership in the
Company.

 

--------------------------------------------------------------------------------



            4.8           Anti-dilution Provisions of the Class A Warrants.  The
parties hereto agree and acknowledge that neither the Transaction Documents nor
the consummation of the transactions contemplated thereby,  require the
adjustment of the Exercise Price or the number of shares subject to exercise
under the terms of the Class A Warrants.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by the Company, or
any Purchaser as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before August 7, 2009; provided, however, that such
termination will not affect the right of any party to sue for any breach by the
other party (or parties).

 

5.2           Fees and Expenses.  Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.  

 

5.3           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.

 

5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
a majority of the Common Stock then outstanding or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this

--------------------------------------------------------------------------------



Agreement or any rights or obligations hereunder without the prior written
consent of each Purchaser (other than by merger).  Any Purchaser may assign any
or all of its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Purchasers.”

 

5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.9           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for the applicable
statute of limitations.

 

5.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.11           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

            5.15           Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.

 

            5.18           Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance or non-performance
of the obligations of any other Purchaser under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with

--------------------------------------------------------------------------------



the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by the Purchasers.

  

            5.20           Saturdays, Sundays, Holidays, etc.   If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

            5.21           Construction. The parties agree that each of them
and/or their respective counsel has reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

 

             5.22           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.

 

            5.23           Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an  inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

 

(Signature Pages Follow)

 

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PhytoMedical Technologies, Inc.                                          

                                     

 

 

 

By: ___________________________________

 

Name:

Title:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

--------------------------------------------------------------------------------



 

 

 

[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       HELLER CAPITAL INVESTMENTS

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       EGATNIV, LLC

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       CHASE MORTGAGE, INC.

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

THE SHAQUILLE O’NEAL REVOCABLE TRUST

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       MICHAEL & BETSY BRAUSER

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       WHALEHAVEN CAPITAL FUND LIMITED

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       SANDOR CAPITAL MASTER FUND LP

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       LEON BRAUSER

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       JAMES NIGRO & TIFFANY PALAGONIA

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       JAMES DAVIDSON

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

       GRQ CONSULTANTS, INC. DEFINED PENSION BENEFIT PLAN

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       ALPHA CAPITAL AG

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                       JOSEPH SIERCHIO

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------



 

[PURCHASER SIGNATURE PAGES TO PHYTOMEDICAL TECHNOLOGIES INC. SECURITIES EXCHANGE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: 

                      Palladium Capital llc

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

            

 

Title of Authorized Signatory:

                                                                                 

 

Email Address of Authorized Signatory:

        

 

Fax Number of Authorized Signatory:

         

 

 

Address for Notice of Purchaser:

 

 

 

 

 

Address for Delivery of  Exchange Shares for Purchaser (if not same as address
for notice):

 

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------



Exhibit A

 

 

Name of Class A Warrant Holder

 

No. of Class A Warrants Owned

 

No. of Exchange Shares to Be Received in Exchange for the Class A Warrants Owned

 

HELLER CAPITAL INVESTMENTS

1,000,000

100,000

 

 

 

EGATNIV, LLC

333,333

33,333

 

 

 

CHASE MORTGAGE, INC.

833,333

83,333

 

 

 

THE SHAQUILLE O’NEAL REVOCABLE TRUST

416,667

41,666

 

 

 

MICHAEL & BETSY BRAUSER

1,000,000

100,000

 

 

 

WHALEHAVEN CAPITAL FUND LIMITED

833,333

83,333

 

 

 

SANDOR CAPITAL MASTER FUND LP

800,000

80,000

 

 

 

LEON BRAUSER

500,000

50,000

 

 

 

JAMES NIGRO & TIFFANY PALAGONIA

416,666

41,666

 

 

 

JAMES DAVIDSON

333,333

33,333

 

 

 

GRQ CONSULTANTS, INC. DEFINED PENSION BENEFIT PLAN

3,333,333

333,333

 

 

 

ALPHA CAPITAL AG

833,333

83,333

 

 

 

JOSEPH SIERCHIO

50,000

5,000

 

 

 

Palladium Capital llc

213,750

21,375

 

 

 

TOTAL

10,897,081

1,089,705

 

 

 

--------------------------------------------------------------------------------

